Citation Nr: 1622949	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  13-23 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for depression.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include post traumatic stress disorder (PTSD), depression, adjustment disorder, and anxiety disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

Timothy A. Ralls, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to December 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011, rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In February 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The Board acknowledges the ruling in Clemons v. Shinseki, 23 Vet. App. 1 (2009), which clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  As emphasized in Clemons, although a Veteran may only seek service connection for PTSD, the Veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons, 23 Vet. App. at 5.  The record reveals that the Veteran has been diagnosed with PTSD, depression, adjustment disorder, and anxiety disorder.  As the Veteran is seeking service connection for an acquired psychiatric disorder, the issue has been recharacterized as listed above.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, adjustment disorder, and anxiety disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A July 2003 RO rating decision denied the appellant's claim of entitlement to service connection for depression.  The Veteran was notified of the decision in July 2003 and filed a timely Notice of Disagreement in August 2003.  A Statement of the Case was issued in August 2004 and the Veteran did not file a substantive appeal. 

2.  Evidence associated with the claims file after the final denial in July 2003 is not cumulative or redundant of the evidence of record at that time and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  A July 2003 RO rating decision that denied service connection for depression became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  Evidence received since the July 2003 RO rating decision in connection with the Veteran's request to reopen a claim of service connection for depression is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the claim of entitlement to service connection for depression.  As such, no further discussion of VA's duty to notify or assist is necessary regarding this claim.

The claim was initially denied in a July 2003 RO rating decision, on the basis that there was no treatment or diagnosis in service for any depression and the separation examination was negative for the condition.  The Veteran filed a Notice of Disagreement in August 2003.  The August 2004 Statement of the Case, noted that there was no evidence of treatment for depression or a mental disability during military service and there was no evidence shown following military service of treatment within one year of separation.  Additionally, there was no current treatment or diagnosis of depression.  The Veteran did not file a substantive appeal and the rating decision became final.  

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  The RO rating decision became final because the Veteran did not perfect an appeal and, new and material evidence pertaining to the claim was not received prior to the expiration of the appellate period.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242 (2010).

The claim of entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The Veteran filed this application to reopen his claim in March 2010 in which he stated he was attending PTSD 101 at the South Texas Veterans Health Care System in San Antonio, Texas.  Additionally, the Veteran submitted a narrative statement in May 2010, which described three of his in service stressors.  The Veteran described having been stung by a bee on the neck while assigned to a Homing All the Way Killer (HAWK) Missile Battery.  The Veteran had an allergic reaction and he was taken to the dispensary where he was treated.  The second stressor was when one of the HAWK missiles was smoking and it required the evacuation of the area in order to disarm the missile.  Lastly, the Veteran described getting the notice of possible deployment to Iran due to an escalating conflict.  

At the February 2016 hearing, the Veteran described a fourth stressor in which a soldier died during a basic training live fire drill.  The soldier raised their head while crawling under barbed wire and was shot in the head.  The Veteran's representative also directed the Board to the Veteran's December 1976 report of medical history, which noted the Veteran had shortness of breath, pain or pressure in the chest, depression or excessive worry, and nervous trouble.  The in-service physician did not comment upon these notations on the report of medical history or in the report of medical examination.

Review of the VA treatment records reflects a statement regarding a fifth stressor.  In a January 2011 social work note, the Veteran discussed the four other stressors and a fifth stressor of being thrown in the stockade for six months and then receiving a general discharge.  The Veteran stated that he was thrown in the stockade for hanging around other soldiers who were selling heroin.  

The Veteran's service treatment records reflect a sick call note dated September 1974, in which the Veteran was being seen for a bee sting to the neck.  The examiner noted some swelling. 

The military personnel records reflect imprisonment at Fort Leavenworth, Kansas in September 1976 and relief from active duty on December 1976.

Additionally, review of the VA treatment records reflects multiple instances where the Veteran had been treated for depression and PTSD.  A September 2008 mental health treatment note reflects the Veteran was being seen for problems with anger, anger control, and expressing his anger in ways that do not scare other people.  The Veteran reported problems with his work schedule, sleep apnea, and about 4 hours of sleep a night.  The impression was adjustment disorder and rule out adjustment disorder with depressed mood and rule out depression.  Treatment notes from December 2008 indicated the Veteran had irritability, stress, and depression due to his job as a postal worker.  A May 2011 Psychological report indicates a diagnosis of mild PTSD.  The treatment records also reflect PTSD group therapy sessions and sessions for cognitive processing therapy.

The Board finds that the submitted evidence is both new and material.  The evidence is new as it was not of record at the time of the prior denial.  The evidence is also material because the statements by the Veteran specify his five stressors, the service treatment records reflect a bee sting to the neck, the military personnel record corroborates his imprisonment, and the VA medical records show a current acquired psychiatric disorder.  Thus, the recently submitted evidence relates to a previously unestablished fact regarding the in service stressors and a current diagnosis of an acquired psychiatric disorder; and could reasonably substantiate the claim. 

In light of the above, the Board finds that the evidence received since the prior final denial regarding the claim of entitlement to service connection for depression is both new and material and, therefore, the request to reopen is granted.  38 C.F.R. § 3.156(a).



	(CONTINUED ON NEXT PAGE)

ORDER

New and material evidence has been received; the claim of entitlement to service connection for depression is reopened.


REMAND

The Veteran's service treatment records reflect a sick call note dated September 1974, in which the Veteran was being seen for a bee sting to the neck.  The examiner noted some swelling.  The Veteran also underwent a MSE in June 1976 which noted his behavior as normal.  He was fully alert and fully oriented.  His mood was level and he had a clear thinking process with normal thought content.  The Veteran's memory was good and the examiner noted no significant mental illness.  Additionally, the Veteran's December 1976 report of medical history noted the Veteran had shortness of breath, pain or pressure in the chest, depression or excessive worry, and nervous trouble.  The physician did not comment upon those notations on the report of medical history or in the report of medical examination.

In a January 2011 social work note, the Veteran discussed his stressor of being thrown in the stockade for six months and then receiving a general discharge.  The Veteran stated that he was thrown in the stockade for hanging around other soldiers who were selling heroin.  The Veteran reported being changed since his military experiences and that this change caused problems while he was working.  The social worker noted the suspected precipitant of the Veteran's condition were the five incidents in service.  The social worker focused on the incident of the malfunctioning missile and being thrown in the stockade for six months.  The assessments were anxiety disorder not otherwise specified and rule out PTSD.  

In March 2011, a Joint Services Records Research Center (JSRRC) memorandum was issued with a formal finding regarding their inability to corroborate the claimed stressors.  The memorandum stated that the information required to verify the stressful events described by the Veteran was insufficient to send to the U.S. Army and JSRRC and insufficient to allow for meaningful research of Marine Corps or National Archives and Records Administration records.  The memorandum noted the personnel file from the National Personnel Records Center (NPRC) was received and the May 2010 stressor statement from the Veteran.  Additionally, review of the claims folder, DD-214, and personnel records, were negative for any change in medical condition.  The records were negative for evidence of combat and the DD-214 showed no award of combat decorations in order to concede an in-service stressor.  

The Board finds this memorandum to be inadequate.  Review of the service treatment records reflects treatment for a bee sting to the neck which is consistent with one of the claimed stressors by the Veteran.  Review of the VA treatment records raise the possibility of a fifth stressor related to the Veteran's incarceration for six months.  The military personnel records corroborate the fact that the Veteran was incarcerated at Fort Leavenworth, Kansas.  The military personnel records reflect basic training beginning March 4, 1974, at Fort Polk Louisiana, and advanced training beginning April 22, 1974, at Fort Bliss, Texas.  Additionally, the military personnel records and the DD-214 reflect service in Germany as a HAWK Missile Crewman.  Thus, a remand is required in order for the RO to attempt to verify the uncorroborated stressors with the JSRRC.  Additionally, the RO should attempt to obtain all records regarding the Veteran's imprisonment at Fort Leavenworth, Kansas. 

The Board finds a VA examination is necessary to address the etiology of the Veteran's acquired psychiatric disorder.  The Veteran has described five stressors while in service.  First, the Veteran described having been stung by a bee on the neck while assigned to a HAWK Missile Battery.  The Veteran had an allergic reaction and he was taken to the dispensary where he was treated.  The second stressor was when one of the HAWK missiles was smoking and it required the evacuation of the area in order to disarm the missile.  Third, the Veteran described getting the notice of possible deployment to Iran due to an escalating conflict.  Fourth, a fellow soldier died during a basic training live fire drill.  The soldier raised their head while crawling under barbed wire and was shot in the head.  Fifth, the Veteran stated that he was thrown in the stockade for six months.  The Veteran's personnel records and service treatment records corroborate having been stung on the neck, working as a HAWK Missile Battery crewman, and being incarcerated at Fort Leavenworth.  Additionally, the Veteran's VA treatment records reflect diagnoses of PTSD, depression, adjustment disorder, and anxiety disorder.  However, the VA treatment records from 2008 reflect depression may be due to the Veteran's former employment as a postal worker and not his military service.  Additionally, the social worker in January 2011 noted that the suspected precipitant of the Veteran's condition were the five incidents with a focus on the incarceration and malfunctioning missile.  The record does confirm the Veteran's incarceration and duty as a HAWK missile crewman, but the VA medical record does not elaborate regarding the stressors he experienced while incarcerated and the HAWK missile incident has not been corroborated.  Because it is unclear whether the Veteran's acquired psychiatric disorder is related to service or work, the Veteran must be afforded a VA medical examination to determine the existence and etiology of any acquired psychiatric disorder found to be present.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As the claim is being returned on remand, all pertinent VA treatment records since May 2015, need to be obtained and considered.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all VA treatment records concerning the Veteran since May 2015 and associate them with the claims file.

2.  Undertake any necessary development to independently verify the Veteran's stressors.  Development should include contacting the United States Army, JSRRC, or other appropriate agency.  The agencies contacted should provide any available information that might corroborate the Veteran's in-service stressors from his period of active military service.  Forward to those agencies the dates of the Veteran's basic training at Fort Polk, Louisiana, advanced training at Fort Bliss, Texas, and service in Germany.  Request that they corroborate the stressors of a death of a soldier during training and the evacuation of the base in Germany due to a smoking HAWK missile.  Any additional action necessary for independent verification of the particular alleged stressor, including follow-up action requested by the contacted entity, should be accomplished.  If the search for corroborating information leads to negative results, the AOJ must notify the Veteran and his representative of this fact, explain the efforts taken to obtain this information, and describe any further action to be taken.  If the Veteran's described stressors lack sufficient information for verification, such should be noted in a formal finding. 

3.  Attempt to obtain from the NPRC and/or Fort Leaveanworth, Kansas any records regarding the Veteran's incarceration from September 2, 1976 to December 29, 1976, to include the reason for the incarceration.

4.  Thereafter, schedule the Veteran for a VA mental disorders examination, to be performed by a licensed psychiatrist or psychologist to determine the existence and etiology of any acquired psychiatric disorder found to be present.  The claims folder, including a copy of this REMAND, must be provided to the examiner for review of pertinent documents therein, and the examination report should reflect such review was accomplished.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the examination report.  The examiner is requested to provide an opinion regarding the following:

Whether it is at least as likely as not (probability of at least 50 percent), that any currently manifested acquired psychiatric disorder is etiologically related to the Veteran's in-service stressor(s).  In this regard, the examiner is instructed to consider only the stressor(s) identified as having been verified by the record.

The examiner should comment upon the September 1974 sick call note regarding a bee sting, the June 1976 MSE, and the December 1976 report of medical history.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran an opportunity to respond.






	(CONTINUED ON NEXT PAGE)


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


